TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 10, 2014



                                      NO. 03-14-00417-CV


                                Timothy J. Rawlings, Appellant

                                                v.

                            Security State Bank & Trust, Appellee




      APPEAL FROM 277TH DISTRICT COURT OF WILLIAMSON COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the three orders signed by the trial court on March 12, 2013, which

became final on June 13, 2014. Appellant has filed a motion to dismiss the appeal, and having

considered the motion, the Court agrees that the motion should be granted. Therefore, the Court

grants the motion and dismisses the appeal. Each party shall bear their own costs relating to this

appeal, both in this Court and in the court below.